Title: Robley Dunglison to James Madison, 28 June 1832
From: Dunglison, Robley
To: Madison, James


                        
                            
                                Dear Sir,
                            
                            
                                
                                    University of Virginia.
                                
                                June 28th 1832
                            
                        
                        The last accounts from Montpellier not representing you as in perfect health, I shall endeavour to visit you on
                            Sunday morning next, when I expect the Stage will deposit me at the Mill. May I request the favor of you to allow a
                            Servant to meet me there. Under anxious hopes of finding you much restored: and with my kindest & most respectful regard to Mrs Madison, believe me, dear Sir, with the most profound respect & esteem, faithfully yours, 
                        
                            
                                Robley Dunglison
                            
                        
                    